DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response filed October 9, 2020 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1, 3-14 and 16-17 are currently pending.  Claim 13 is withdrawn. Claims 2 and 15 are cancelled.  Claim 1 is currently amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Rejection Withdrawn
RE: Rejection of Claims 1, 3-12, 14, 16 and 17 under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Melin and Kreso, and further in view of ATCC:
Due to the claim amendments the rejection under 35 U.S.C. 103 has been withdrawn, however the amendment filed October 9, 2020 has necessitated a new ground of rejection, as set forth below.

New ground of Rejection, necessitated by Amendment
Claims 1, 3-12, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., (IEEE, Conference June 17-22, 2012; International Microwave Symposium Digest, previously cited) (“Zhang”), in view of Kreso et al., (Current Protocols in Stem Cell Biology 3.1.1-3.1.12, Supplement 7 (2008); previously cited) (“Kreso”), Melin (Analytical Chemistry, 2012; previously cited) (“Melin”) and Grenier et al., (IEEE Transactions on Microwave Theory and Techniques, Vol. 61, No. 5, MAY 2013, pages 2023-2030; see PTO-892) (“Grenier”), and further in view of ATCC (Thawing, Propagating and Cryopreserving Protocol, NCI-PBCF-CCL227 (SW620) Colorectal Adenocarcinoma; September 21, 2012; previously cited) (“ATCC”). 

Zhang is directed to in vitro methods for identifying cancer cell aggressiveness by employing microwave-based biosensors using microwave frequencies operating in the 5-14 GHz frequency band. Zhang teaches the microwave-based technology is beneficial for the development of new diagnostic tools for early cancer detection and is a non-invasive, label-free, highly sensitive detection method that directly probes the intracellular content of cells and permits analyzing the dielectric properties of the cells (Abstract; I. Introduction, third paragraph, right column; A. Microwave Detection Principle; and VI. Conclusion).
 Zhang analyzed three colon cancer cell lines wherein permittivity measurements were used to show significant differences in electromagnetic signature in the cancer grade of the analyzed cells (Abstract).  Resonant frequencies are initially measured Cells Culture and Table I).
Zhang reports microwave detection of differing grades of colorectal cancer (Introduction, right column, last paragraph, page 1).  The biosensor chip comprises microwave resonators (Fig. 1 and A. Microwave Detection Principle).
Regarding claim 1, Zhang (at C. Cells Culture) teaches the analyzed cells are WiDr, Sw620 and Colo205, all are human colorectal cancer cells.  Table 1 identifies the specific cancer grade of each cell line.  As to the limitation that the cell sample directly originates from solid tissue, although Zhang teaches commercially available cancer cell lines, given that Zhang acknowledges the cell lines are used as a model for early cancer detection, Zhang’s intended use is considered to read on determining the cell aggressiveness for samples that directly originate from solid tissue that is suspected of being cancerous but has not yet been confirmed to be cancerous, thus meeting the limitation of claim 1.
Zhang further teaches that before seeding the cells on the microwave biosensors, the three cells lines are subjected to analysis using a Coulter Counter to determine cell size and intracellular medium volume.  Cells are seeded on the biosensor by submerging the biosensor in culture medium to deliver a controlled number of cells to the biosensor, i.e. 5-6 cells, i.e. in vitro determination. The seeded biosensors are cultured for about two days prior to fixation and RF characterizations.  The cell loaded biosensors are then washed and dried before S-parameters measurements of each sensor (see C. Cells Culture).  

As to claim 1 step (a), it is noted that Zhang teaches seeding 5-6 single cells on the biosensors by immersion in culture medium and Table 1 illustrates dissociated Colo205 cells, thus it is considered that before depositing the cells on the biosensors, the cells have been dissociated into a suspension of whole and viable isolated cells. Further, it is noted that although ATCC evidences that SW620 cell line disclosed by Zhang was obtained from lymph node tissue (i.e. solid tissue (1. Background Information on SW620 cell line, page 3) Zhang does not teach obtaining the dissociated colon cancer cells where the dissociation comprises at least mechanical and enzymatic dissociation. However, Kreso is directed to obtaining cancer stem cells from solid tissue for testing to determine tumorgenicity.  Kreso teaches solid tissue fragments from fresh colon specimens are obtained at the time of surgery and the tissue is then fragmented to generate single-cell suspensions which can subsequently be sorted to isolate subpopulations (i.e. homogenous subpopulation) which are tested for their tumor-forming capacity (i.e. cell aggressiveness grade) (Introduction, page 3.1.1).  Kreso specifically teaches mincing and pipetting the solid tissue (i.e. mechanical dissociation) and further subjecting to collagenase digestion (i.e. enzymatic dissociation) (Isolate colon cancer cells, page 3.1.2).  Thus, Kreso has established it was well known in the art 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diagnostic method taught by Zhang by employing well-known, standard laboratory methods for mechanical and enzymatic dissociation to obtain a single cell suspension from solid tissue specimens for diagnostic analysis regarding tumorgenicity (determining the aggressiveness grade) with a reasonable expectation of success, thus meeting the limitation of claim 1.   
	The person of ordinary skill in the art would have been motivated to modify the method of Zhang in order to yield a uniform single-cell suspension, as taught by Kreso, for the predictable result of analyzing very small numbers of single cells.  Kreso has shown that solid colon tissue specimens can be mechanically and enzymatically dissociated to achieve single-cell suspensions for sorting and grading of tumorgenicity; thus one would have had a reasonable expectation of successfully dissociating solid tissue suspected of being cancerous into a single-cell suspension by mechanical and enzymatic dissociation in the method of Zhang.  
As to claim 1, step (b), although Zhang teaches Coulter Counter sorting of the three cancer cell types (WiDr, Sw620 and Colo205) to determine various cell characteristics such as size and intracellular medium volume, and Kreso renders obvious cells dissociated from the solid tissue and sorted to subpopulations for grading, Zhang and Kreso do not teach macroscopic sorting of cells to obtain a plurality of homogeneous subpopulations of cells, wherein at least one of the homogeneous subpopulations of cells comprises the cell sample, and wherein the cells of the cell sample consist essentially of the cells dissociated from the solid tissue.  However, Melin 
Melin performs the sorting enrichment using various grades of colorectal cancer cell lines, including WiDr, SW620 and Colo205 (Introduction, left column, last paragraph, page 1550) resulting in the collection of various cell fractions, e.g.  F1, F2 and F3, i.e. plurality of homogenous subpopulations (Experimental Section, SdFFF Device and Cell Elution Conditions, 2nd paragraph, page 1550 and Figure 1). Thus, Melin has established it was well known in the art that the macroscopic sorting technique of sedimentation field flow fractionation (SdFFF) could be applied to identifying and obtaining a plurality of homogeneous subpopulations of CSCs and the technique does not require labeling, thus avoiding interference for further cell use.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method taught by Zhang, in view of Kreso, by including macroscopic sorting to achieve a plurality of homogeneous subpopulations of 
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Melin because each of these teachings are directed at preparing cancer cells for cancer cell aggressiveness grade analysis.	
 	Further regarding claim 1, steps (a) and (b), as to the step of tissue dissociation being performed prior to sorting and presentation of the cell sample on the calibrated sensors, it is noted, as discussed above, Zhang has demonstrated that dissociated cells are seeded on the calibrated sensors and subjected to Coulter Counter sorting to determine cell size and intracellular volume, thus Zhang renders obvious dissociation prior to sorting and presentation on the calibrated sensors, thus meeting the limitation of claim 1 regarding the order of steps.
As to claim 1, step (c), it is noted that Zhang teaches calibration of the sensors by measuring and recording unloaded S-parameters prior to cell deposition (i.e. prior to presentation of the cells). Measurements were performed at frequencies ranging from 4-15 GHz (III. RF Signatures Measurements and Discussion, first paragraph), thus meeting the limitation of claim 1.
As to claim 1, step (d), although Zhang teaches seeding the cells on the biosensors after the calibration step (i.e. presentation of the cell sample from step b on the at least one previously calibrated sensor), and in the presence of a suitable culture medium (i.e. a suitable medium to support the cells) (C. Cells Culture and III. RF Signatures 
However, Grenier is directed to recent advances in microwave-based biosensor technology for cancer investigations using microwave-based dielectric spectroscopy since it is a non-invasive, label-free, contact-less analysis and permits real-time analysis of the cells of interest, wherein the cells are permitted to remain in their culture medium during the analysis (i.e. dynamic, non-static presentation of the cell sample) (Abstract; A. Non-Invasivity, Contact-Less, and Label-Free, page 2024).  Grenier teaches the microwave-based dielectric spectroscopy is a rapidly emerging technology that benefits from extensive research regarding the analysis of cell suspensions, specifically the discrimination of tumor versus non-tumor tissues (I. Introduction, third and fourth paragraphs, page 2023).
Grenier notes that Fig. 2 illustrates a microwave coplanar-waveguide (CPW)-based biosensor that permits microfluidic microwave-based dielectric spectroscopy of liquids, therefore allowing accurate permittivity to be obtained (III. Microwave and Millimeter-Wave Sensing of Molecules and Cells in Liquid at the Microscale, page 2024).  Grenier’s Fig. 2 illustrates the device comprises a microfluidic channel that permits dynamic cell analysis (i.e. the cells are not kept on the sensor). Grenier additionally identifies a microfluidic microwave-based dielectric spectroscopy that employs an interdigitated configuration and permits the analysis of a very small cell population, i.e. tens of lymphoma cells, without having to be removed from their native culture medium, thus eliminating time consuming sample preparation or other sample C. Sensitivity and Selectivity, second and third paragraphs, left column, page 2027; Fig. 9).  Grenier further teaches one of the most important benefits of using the microfluidic microwave-based analysis at the cellular level is the real-time monitoring of the biological analysis (D. Real Time Monitoring for the Investigations of Biological Reactions, page 2028).
Thus, Grenier has established it was well-known to employ microfluidic microwave-based biosensors that permit dynamic presentation of the cells in their native culture medium without having to further culture the cells for immobilization on the sensors prior to analysis, as well as having the additional advantage of immediate sample processing and real-time analysis.
Therefore, regarding claim 1, step (d) and the limitation directed to dynamic, non-static cell presentation, wherein the cells are not kept immobilized on the sensor, the disclosure of Grenier renders the limitation prima facie obvious.
One of ordinary skill in the art would have recognized the microwave-based biosensor using immobilized cells as disclosed by Zhang depends strongly on the random number of cells migrating to the sensor culture chambers and adhering on the substrate, wherein the cells require culturing in the presence of the sensors for two days prior to analysis, and the culture conditions can vary depending on the adhesion properties of the various cell samples. Therefore, the application of Grenier’s known microfluidic microwave-based analysis would provide the predictable result of immediate sample processing by eliminating the time-consuming step of culturing the cells in the presence of the sensors for two days prior to analyzing the cells and Grenier’s microfluidic analysis would also permit analysis of the cells in their native culture 
 It is noted, if a technique has been used to improve one method, and a person of ordinary skill in the art would recognize that it would improve similar methods in the same way, using the technique is obvious unless its actual application is beyond his or her skill.  MPEP 2141 (I)
As to claim 1, step (e), as set forth above, the limitation directed at cells that are dissociated and sorted has been rendered obvious by the cited references, Further regarding claim 1, step (e), Zhang teaches measurements are performed in the 4-15 GHz band and the presence of the cancer cells results in frequency shifts (III. RF Signatures Measurements and Discussion and Fig. 3).  Likewise, Grenier teaches interrogating the sensor to determine the frequency shift based on the pathological state of the cells (Fig. 11). Grenier’s interrogation is considered to take place immediately after the presentation of the cell sample since it is a microfluidic platform, thus meeting the limitation of claim 1.
As to claim 1, step (f), as set forth above, the limitation directed at cells that are dissociated and sorted, and presented to and received by the sensor, have been rendered obvious by the cited references. Further regarding claim 1, step (f), Zhang’s Fig. 4 illustrates that microwave biosensors allow extracting cell permittivity after interrogation of the sensor. Grenier (Fig. 12), likewise illustrates the use of microwave biosensors allows calculation of dielectric permittivity of the analyzed cells, thus meeting the limitation of claim 1.
Regarding claim 3, Zhang’s Table 1 identifies the average diameter of the dissociated cells being 12.42 µm, 11.42 µm and 12.78 µm for the WiDr, SW620 and Colo 3, thus meeting the limitation of claim 3.
Regarding claims 4, 14 and 17, although Kreso teaches enzymatic dissociation using collagenase, Kreso does not further teach dissociation with at least two enzymes (claims 4 and 14) or wherein the enzymatic dissociation is carried out with collagenase and trypsin (claim 17).  However, Melin teaches the colorectal cells are obtained from ATCC and cultured according to their recommendations including passaging using trypsinization and centrifugation (Experimental Section, Cell Lines, page 1550).
	ATCC (c. Subculturing cells, page 8) discloses using trypsin enzyme and pipetting, i.e. enzymatic and mechanical dissociation, to dissociate the SW620 cells into a single cell suspension for subculturing.  Thus, Melin has established it was well-known to obtain colon cancer cell suspensions via dissociating the cells using trypsin and ATCC has established it was well-known in the art that SW620 cells (i.e. colorectal cancer cells) could be dissociated into a single cell suspension by employing trypsin.  Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of filing to modify the method to include a second cell dissociating enzyme, i.e. trypsin, as taught by Melin and ATCC, for the predictable result of successfully dissociating the cells into a cell suspension, thus meeting the limitation of claims 4, 14 and 17. It is submitted that because each of the enzymes were known to individually dissociate colon tissue cells, it would further have been obvious to one having ordinary skill in the art to combine both collagenase and trypsin for the purpose of producing a composition with In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The combined effect of multiple dissociating enzymes would have been expected to be greater than the effect of any one individually, as the effects would have been expected to be additive.  The reason to combine the enzymes is to produce a product with superior cell dissociating capacity.  See KSR International Co v Teleflex 82 USPQ2d 1385 (US 2007) at page 1397.
Regarding claims 5 and 16, Kreso teaches enzymatic dissociation using collagenase, thus meeting the limitation of claims 5 and 16.
Regarding claim 6, Melin teaches Sedimentation Field-Flow Fractionation sorting, thus meeting the limitation of claim 6.
Regarding claim 7, Zhang teaches the use of multiple biosensors having different frequencies for determining the cancer cell aggressiveness grade  (III RF Signatures Measurements and Discussion, right column, last paragraph, page 2), thus meeting the limitation of claim 7.
	Regarding claim 8, although Zhang teaches only a few sensors on the chips are usable with 2 to 6 loaded cells and have sufficient frequency shifts (i.e. sensors with adjustable resonance frequency), Zhang is silent as to the sensors being used in a way to limit the number of sensors to be used.  However, one would have had a reasonable 
Regarding claims 9 and 10, Zhang teaches a frequency band ranging from 4-15 GHz and Grenier teaches frequencies up to 40 GHz (Fig. 10).    In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
	Regarding claim 11, it is noted that Zhang’s Table I indicates the number of cells analyzed and the volume of the cells and Fig. 3 discloses the frequency offset between the loaded and unloaded sensors, as well as the frequency offset between the different cancer cell types. Zhang’s Fig. 4 reports the dielectric permittivity of the cells using these data parameters, thus meeting the limitation of claim 11.
	Regarding claim 12, as to the limitation that the permittivity of a type of cell is obtained by the formula recited in claim 12, it is noted that Zhang is silent as to the type of formula used to determine the relative permittivity data illustrated in Fig. 4.  Though Zhang does not state that they employed the formula recited in claim 12, the fact that Zhang’s method has shown the capability of the microwave resonant sensor to discriminate and determine the various cell aggressiveness grades for the disclosed cancer cell lines, as in the instant specification, means that the results of the method of Zhang, whether recognized at the time of filing or not, were inherently achieved using the formula recited in claim 12.  

Response to Remarks
	As to Applicant’s remarks regarding the newly amended claim limitations, it is noted that the previous rejection of record has been withdrawn in view of Applicant’s amendment to claim 1.  The amendment is addressed under the new ground of rejection set forth above.

Conclusion
	No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/EVELYN Y PYLA/Examiner, Art Unit 1633